FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELECIO PEREZ, a.k.a. Manuel Rivera              No. 08-73980
Espinoza,
                                                 Agency No. A076-662-324
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Melecio Perez, a native and citizen of Mexico, petitions for review of the

Department of Homeland Security’s order reinstating his 1997 expedited removal

order under 8 U.S.C. § 1231(a)(5). We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Perez’s collateral challenge to his prior

expedited removal order. Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d
1133, 1139 (9th Cir. 2008); see also 8 U.S.C. § 1252(e) (judicial review of

expedited removal orders available only in habeas corpus proceedings).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    08-73980